Case: 20-10344      Document: 00515799000         Page: 1    Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 29, 2021
                                   No. 20-10344
                                                                      Lyle W. Cayce
                                                                           Clerk

   Valerie Jackson,

                                                            Plaintiff—Appellant,

                                       versus

   Lupe Valdez; Marian Brown; Dallas County, Texas,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-2935


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          Valerie Jackson is a transgender woman who sued Dallas County,
   Texas, and its employees for violating her constitutional rights related to her
   gender identity. Pursuant to Federal Rule of Procedure 54(b), she appeals the
   district court’s denial of her motion for recusal and the Rule 12(b)(6)
   dismissal of Dallas County and Sheriffs Lupe Valdez and Marian Brown in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10344      Document: 00515799000          Page: 2   Date Filed: 03/29/2021




                                    No. 20-10344


   their official capacities. We AFFIRM IN PART, REVERSE IN PART,
   and REMAND for further proceedings.
                                  I. Background
          Because this is an appeal from a Rule 12(b)(6) dismissal, the following
   are allegations from the operative complaint.
          Valerie Jackson is a transgender woman. She was assigned the sex of
   male at birth and had her gender legally changed to female prior to the events
   alleged in the instant case.
          On or about November 4, 2016, Jackson was arrested for unlawful
   possession of a weapon and taken to the Dallas County jail. During booking,
   an officer asked her standard intake questions and gave her a wristband
   identifying her gender as female. She was taken to an enclosed corner and
   ordered to lift her shirt and bra to expose her bare breasts, to which she
   complied. She was then escorted to a nurse.
          The nurse asked Jackson medical questions that led her to reveal that
   she was a transgender woman. The nurse left the paperwork the way it was
   filled out and concluded the medical assessment. When Jackson returned to
   the waiting area with the other female detainees, an officer asked her in front
   of the other detainees if she had “a sex change or something” and whether
   she “had everything done even down there.” She answered yes so that the
   humiliation would end.
          Jackson was taken to the same enclosed corner and instructed to pull
   down her pants and underwear. When she asked why, an officer stated: “We
   need to know if you’ve had a sex change or not. We need to see if you have a
   penis or vagina. We have to protect you. We can’t put you with men if you
   have a vagina.” Jackson said she was not going to pull down her pants, and
   the officer replied: “You are coming up in the system as male. It doesn’t




                                         2
Case: 20-10344      Document: 00515799000          Page: 3   Date Filed: 03/29/2021




                                    No. 20-10344


   matter what you do, it can never be changed.” Jackson stated again that she
   was not going to pull down her pants and that she should not have to prove
   anything to them if none of the other women had to prove anything. The
   officer continued: “Now our policy is we have to verify that you’ve had a sex
   change. If you have a penis, you’re going with the men. If you have a vagina,
   you’re going with the women.”
          Jackson continued to insist that she did not want to pull her pants
   down. An officer told her that if she refused, they would transfer her to
   Parkland Hospital where she would have to show her genitals, thus adding
   hours to her incarceration. An officer also said: “That’s our policy. You can
   talk to [Sheriff] Lupe Valdez about it when you get out.” The officer
   explained that the process could not move forward without Jackson revealing
   her genitals. Feeling she had no other choice, Jackson complied with the strip
   search.
          After the search, Jackson was eventually placed in her own cell. She
   was then taken in a line with male inmates to court, and when she returned
   to the jail, she was taken to the male locker room and instructed to strip down
   and shower because “it was something everyone had to do.” An officer
   intervened and took her to a holding cell, where Jackson received a new
   wristband that identified her gender as male. Jackson was moved multiple
   times while waiting for her paperwork to be processed, each time
   encountering new officers and inmates who misidentified her gender.
          After being released from custody, Jackson filed a formal complaint
   regarding her treatment in the Dallas County jail. On November 7, 2016,
   Captain Shelley Knight with the Dallas County Sheriff’s Office was
   contacted by a local newspaper regarding Jackson’s treatment. Knight
   informed the newspaper that there was an investigation on the incident and
   that the intake video from November 4, 2016, was pulled. She also informed




                                          3
Case: 20-10344     Document: 00515799000           Page: 4   Date Filed: 03/29/2021




                                    No. 20-10344


   the newspaper that she could see where some of the policy was misconstrued
   and other parts were not followed.
          On April 19, 2017, Jackson was arrested for the second time and taken
   to the Dallas County jail, where she was classified male and held with the
   male inmates. She asked the officers to contact Knight, who could explain
   that Jackson should be classified and placed with female inmates, but they
   refused. She was later forced to shower with male inmates.
          On June 15, 2018, Jackson was arrested for the third time and taken to
   the Dallas County jail, where she was again classified male and held with the
   male inmates. She was again forced to shower with male inmates.
          In November 2018, Jackson sued Dallas County, Texas; former
   Sheriff Lupe Valdez and current Sheriff Marian Brown in their official and
   individual capacities; and Officer Lizyamma Samuel, Officer Samuel Joseph,
   and Unknown Dallas County Employee III in their individual capacities
   under 42 U.S.C. § 1983 for violations of her Fourth, Fifth, and Fourteenth
   Amendment rights.
          In September 2019, the case was transferred to Judge Brantley Starr.
   Jackson moved for recusal under 28 U.S.C. §§ 144 and 455(a), arguing that
   Judge Starr held a bias against members of the LGBTQ community. The
   motion was denied. On motion, the district court later dismissed Dallas
   County and Valdez and Brown in their official capacities under Rule 12(b)(6).
   Jackson timely appealed.
                               II. Motion to Recuse
                              A. Standard of Review
          We review the denial of a motion to recuse for abuse of discretion.
   Patterson v. Mobil Oil Corp., 335 F.3d 476, 483 (5th Cir. 2003).




                                         4
Case: 20-10344       Document: 00515799000          Page: 5     Date Filed: 03/29/2021




                                     No. 20-10344


                                  B. Legal Analysis
          Jackson argues that the district court erred in denying her motion to
   recuse because of his personal bias against members of the LGBTQ
   community. Specifically, in an affidavit attached to the motion, Jackson
   averred that prior to his appointment to the federal bench, Judge Starr
   advocated against equal rights for members of the LGBTQ community as a
   Deputy Attorney General for the State of Texas by challenging federal
   guidance that directed schools to permit transgender students to use
   bathrooms that align with their gender identity; defending the right of county
   clerks to refuse to issue marriage licenses to same-sex couples; and testifying
   about state legislation that would protect adoption agencies that refuse to
   place children with same-sex couples. Further, Jackson stated that the judge
   “refused” to answer questions regarding the legal treatment of LGBTQ
   people during his judicial confirmation process, and that he supported the
   judicial nomination of Jeffrey Mateer, who said that transgender children
   were part of “Satan’s plan.”
          Section 144 aims exclusively at actual bias or prejudice. Patterson, 335
   F.3d at 483. It requires a judge to recuse if a party to the proceeding “makes
   and files a timely and sufficient affidavit that the judge before whom the
   matter is pending has a personal bias or prejudice either against him or in
   favor of any adverse party.” 28 U.S.C. § 144. The affidavit must “state the
   facts and the reasons for the belief that bias or prejudice exists” and “shall
   be accompanied by a certificate of counsel of record stating that it is made in
   good faith.” Id. The judge must pass on the sufficiency of the affidavit but
   may not pass on the truth of the affidavit’s allegations. Patterson, 335 F.3d at
   483. A legally sufficient affidavit must: (1) state material facts with
   particularity; (2) state facts that, if true, would convince a reasonable person
   that a bias exists; and (3) state facts that show the bias is personal, as opposed
   to judicial, in nature. Id.



                                           5
Case: 20-10344      Document: 00515799000           Page: 6    Date Filed: 03/29/2021




                                     No. 20-10344


          Section 455(a) deals not only with actual bias and other forms of
   partiality, but also with the appearance of partiality. It requires a judge to
   “disqualify himself in any proceeding in which his impartiality might
   reasonably be questioned.” 28 U.S.C. § 455(a). A party seeking such
   disqualification “must show that, if a reasonable man knew of all the
   circumstances, he would harbor doubts about the judge’s impartiality.”
   Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994)
   (internal quotation marks and citations omitted). The objective standard
   relies on the “well-informed, thoughtful and objective observer, rather than
   the hypersensitive, cynical, and suspicious person.” Andrade v. Chojnacki,
   338 F.3d 448, 455 (5th Cir. 2003) (internal quotation marks and citation
   omitted). “The review of a recusal order under § 455(a) is ‘extremely fact
   intensive and fact bound,’ thus a close recitation of the factual basis for the
   [party’s] recusal motion is necessary.” Republic of Panama v. Am. Tobacco Co.,
   217 F.3d 343, 346 (5th Cir. 2000) (citation omitted).
          We agree with Jackson that the district court improperly addressed
   the truth of her affidavit under section 144. In reviewing a section 144 motion,
   the district court must only pass on the sufficiency of the affidavit and not its
   truth. Patterson, 335 F.3d at 483. Judge Starr, however, expressly addressed
   the truth of Jackson’s affidavit—claiming, inter alia, that Jackson
   “misconstrues the positions that this judge advocated on behalf of his
   client.” Judge Starr then evaluated, contested, and corrected each section of
   Jackson’s affidavit. Instead, the district court should have stopped with this
   statement: “Instead of demonstrating personal bias, Jackson’s allegations are
   merely against the positions Texas advanced in litigation and state ‘no
   specific facts that would suggest that this judge would be anything but
   impartial in deciding the case before him.’”
          While we admonish the district court for addressing the truth of
   Jackson’s affidavit, contrary to the directives of section 144, we nevertheless



                                          6
Case: 20-10344      Document: 00515799000          Page: 7    Date Filed: 03/29/2021




                                    No. 20-10344


   conclude that it properly denied the recusal motion under both statutory
   provisions. Jackson did not state facts in her affidavit showing that the judge
   harbored an actual bias against Jackson under section 144 nor did she
   demonstrate that the judge’s impartiality might reasonably be questioned
   under section 455(a). Jackson cited to examples of the judge’s past legal
   advocacy in the course and scope of his employment for the State of Texas,
   during which the judge made statements reflecting solely the legal positions
   of his client, not his personal views. A lawyer often takes legal positions on
   behalf of his client that he may or may not personally agree with, and the
   statements made by Judge Starr when he was a Deputy Attorney General
   only involved pertinent legal issues; that is, they were interpretations of
   statutes, caselaw, and administrative rules and reflected no personal animus
   against LGBTQ people.
          If the instant case involved the judge’s former employer or the same
   exact issue, recusal could be warranted. See 28 U.S.C. § 455(b)(3) (requiring
   recusal where a judge previously served in governmental employment and
   expressed an opinion concerning the merits of the particular case in
   controversy); Panama, 217 F.3d at 347 (holding that the judge’s name listed
   on motion to file an amicus brief asserting allegations against tobacco
   companies similar to the ones made in the instant case against the defendant
   tobacco company may lead a reasonable person to doubt his impartiality). But
   the district judge’s prior participation in high-profile cases involving a group
   of people with which Jackson identifies, without more, is insufficient to
   support a finding of actual bias or an appearance of bias. See Higganbotham v.
   Oklahoma ex rel. Okla. Transp. Comm’n, 328 F.3d 638, 645 (10th Cir. 2003)
   (“It is, of course, an inescapable part of our system of government that judges
   are drawn primarily from lawyers who have participated in public and
   political affairs.”) (internal quotation marks and citation omitted).




                                          7
Case: 20-10344      Document: 00515799000           Page: 8    Date Filed: 03/29/2021




                                     No. 20-10344


          Additionally, the affidavit and exhibits submitted by Jackson indicate
   that Judge Starr answered, during the judicial confirmation process, that he
   would set aside his personal beliefs and apply binding precedent when asked
   about the legal treatment of LGBTQ individuals. His answers support the
   conclusion that he is committed to applying the law accordingly. Lastly, the
   judge’s support of Mateer’s judicial nomination does not amount to a
   support of Mateer’s statements or beliefs. We cannot say that the district
   judge’s decision not to recuse himself pursuant to 28 U.S.C. §§ 144 and
   455(a) was an abuse of discretion.
                              III. Motion to Dismiss
                              A. Standard of Review
          We review de novo a motion to dismiss for failure to state a claim under
   Rule 12(b)(6). Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305 (5th Cir.
   2020). “The court accepts all well-pleaded facts as true, viewing them in the
   light most favorable to the plaintiff.” Id. (citation omitted). A plaintiff must
   plead specific facts, not merely conclusory allegations to state a claim for
   relief that is facially plausible. Id. “A claim has facial plausibility when the
   plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” Id.
   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “The factual allegations
   need not be detailed, but they must be enough to raise a right to relief above
   the speculative level, assuming all the allegations are true.” Id. (citing Bell
   Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)).
                                 B. Legal Analysis
          On appeal, Jackson argues that the district court erred in dismissing
   her § 1983 claims of municipal liability against Dallas County and Sheriffs
   Valdez and Brown in their official capacities.




                                          8
Case: 20-10344      Document: 00515799000          Page: 9    Date Filed: 03/29/2021




                                    No. 20-10344


          To prevail against a municipality like Dallas County, a plaintiff must
   prove three elements: (1) Dallas County had a policy or custom, of which (2)
   a Dallas County policymaker can be charged with actual or constructive
   knowledge, and (3) a constitutional violation whose “moving force” is the
   policy or custom. World Wide Street Preachers Fellowship v. Town of Columbia,
   591 F.3d 747, 753 (5th Cir. 2009); see also Monell v. Dep’t of Soc. Servs., 436
   U.S. 658, 694 (1978). To state a cognizable failure-to-train claim, a plaintiff
   must plead facts plausibly demonstrating that: (1) the municipality’s training
   procedures were inadequate; (2) the municipality was deliberately indifferent
   in adopting its training policy; and (3) the inadequate training policy directly
   caused the constitutional violations in question. World Wide, 591 F.3d at 756.
          Jackson articulates two theories of municipal liability: (1) a policy of
   strip searching transgender detainees for the sole purpose of determining the
   detainee’s gender and classifying them solely on their biological sex, and (2)
   the failure to train and supervise employees to follow official policy
   prohibiting strip searches and the classification of transgender inmates solely
   on their sex assigned at birth. We address each theory in turn.
                                      i. Policy
          A policy may be evidenced by “[a] policy statement, ordinance,
   regulation or decision that is officially adopted and promulgated by the
   municipality's lawmaking officers or by an official to whom the lawmakers
   have delegated policy-making authority;” or “a persistent, widespread
   practice of City officials or employees, which, although not authorized by
   officially adopted and promulgated policy, is so common and well-settled as
   to constitute a custom that fairly represents municipal policy.” Pineda v. City
   of Houston, 291 F.3d 325, 328 (5th Cir. 2002) (quoting Webster v. City of
   Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)). “A customary policy
   consists of actions that have occurred for so long and with such frequency




                                          9
Case: 20-10344     Document: 00515799000           Page: 10   Date Filed: 03/29/2021




                                    No. 20-10344


   that the course of conduct demonstrates the governing body’s knowledge and
   acceptance of the disputed conduct.” Zarnow v. City of Wichita Falls, 614
   F.3d 161, 169 (5th Cir. 2010). To plausibly plead a practice “so persistent and
   widespread as to practically have the force of law,” a plaintiff must do more
   than describe the incident that gave rise to his injury. Peña v. City of Rio
   Grande, 879 F.3d 613, 622 (5th Cir. 2018) (quoting Connick v. Thompson, 563
   U.S. 51, 61 (2011)). A pattern requires similarity and specificity, as well as
   “sufficiently numerous prior incidents” as opposed to “isolated instances.”
   Peterson v. City of Fort Worth, 588 F.3d 838, 851 (5th Cir. 2009) (quoting
   McConney v. City of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989)).
   “[O]ccasional acts of untrained policemen are not otherwise attributed to
   city policy or custom.” Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th
   Cir. 1984).
          Jackson alleged that she was forced to be examined in 2016 and was
   misclassified in 2016, 2017, and 2018; and that Dallas County officers forced
   another transgender female detainee named C.W. “to undress, spread her
   buttocks, show the bottom of her feet and then put on male jail attire” in
   2013. Jackson also alleged that the officers stated to her: “Now our policy is
   we have to verify that you’ve had a sex change. If you have a penis, you’re
   going with the men. If you have a vagina, you’re going with the women,” and
   “That’s our policy. You can talk to Lupe Valdez about it when you get out.”
   She was also told: “It’s not uncommon for men that look like women to be
   sitting in the men’s section and vice versa. You’ll probably see some like you
   over there. You aren’t the first and you won’t be the last.” When she asked
   to remain in a certain area to avoid potential harassment from male detainees,
   an officer denied the request: “No, you’re going with the men because that’s
   what you are. You’re a man.”
          Because we must accept all well-pleaded facts as true and view those
   facts in the light most favorable to the plaintiff, we conclude that Jackson



                                         10
Case: 20-10344      Document: 00515799000           Page: 11    Date Filed: 03/29/2021




                                     No. 20-10344


   sufficiently pleaded a policy of strip searching transgender detainees for the
   sole purpose of determining their gender and classifying them solely on their
   biological sex. Specifically, her complaint alleged that she and another
   transgender female detainee were forced to endure two strip searches for
   determining their physical sex characteristics and four instances of being
   classified based on their anatomy. Further, alleged statements made by
   county employees support the reasonable inference that other transgender
   detainees have been treated similarly; for instance, officers told Jackson that
   it was their “policy” to classify detainees solely based on biological sex and
   that “[y]ou aren’t the first and you won’t be the last” transgender person to
   be placed with detainees of the same biological sex. In other words, the
   statements suggest that the way Jackson was treated is the norm rather than
   the exception.
          While it is true that the complaint alleged fewer instances than we
   have typically held are sufficient to survive post-discovery stages of a Monell
   claim in other contexts, Jackson is only in the early stages of litigation without
   the benefit of discovery. Cf. Peterson, 588 F.3d at 851–52 & n.4 (holding that
   27 incidents of excessive force in four years, “with no context as to the overall
   number of arrests or any comparisons to other cities” was insufficient to
   survive summary judgment on the custom theory). Further, we have affirmed
   the dismissal of Monell claims where the plaintiff had alleged only one or two
   incidents of unconstitutional conduct. See, e.g., Ratliff v. Aransas Cty., 948
   F.3d 281, 285 (5th Cir. 2020) (affirming dismissal of Monell excessive-force
   claim where “the complaint’s only specific facts appear in the section laying
   out the events that gave rise to this action”); Culbertson v. Lykos, 790 F.3d
   608, 628 (5th Cir. 2015) (finding no allegation of a widespread practice of
   retaliation where the plaintiffs alleged “there was a retaliatory campaign
   against them” but “offered no evidence that similar retaliation had
   victimized others”); Prince v. Curry, 423 F. App’x 447, 451 (5th Cir. 2011)




                                           11
Case: 20-10344        Document: 00515799000            Page: 12    Date Filed: 03/29/2021




                                        No. 20-10344


   (affirming dismissal of municipal liability claims where the alleged “existence
   of only one or, at most, two other similarly situated defendants” or “of one
   or two prior incidents” do not “plausibly suggest that [the county] has a
   policy or custom of unconstitutionally subjecting sex offenders to enhanced
   sentences”).
             Here, Jackson alleged that she and another transgender female
   detainee experienced multiple instances of strip searches and sex-based
   classifications. We also acknowledge Jackson’s point that the population of
   transgender detainees is relatively small, so the number of similar incidents
   alleged or possibly discovered later in litigation will likely be less than those
   in other municipality liability cases. Thus, construing Jackson’s allegations in
   a manner required for Rule 12(b)(6) motions, this is a close call that, at this
   stage of the proceeding, should have gone in Jackson’s favor. Although her
   Monell claim “ultimately may not withstand a motion for summary judgment
   filed after discovery, or prevail at trial, neither scenario is determinative of
   this appeal.” Covington v. City of Madisonville, 812 F. App’x 219, 228 (5th
   Cir. 2020) (reversing dismissal of § 1983 failure-to-supervise claim based on
   the officer’s misconduct relative to plaintiff’s false arrest). Accordingly, the
   district court erred in concluding that Jackson did not plead a policy of strip
   searches and sex-based classifications of transgender detainees.
             Next, we address whether Jackson sufficiently pled that the
   policymaker of Dallas County had actual or constructive knowledge of the
   policy:
             Actual knowledge may be shown by such means as discussions
             at council meetings or receipt of written information.
             Constructive knowledge may be attributed to the governing
             body on the ground that it would have known of the violations
             if it had properly exercised its responsibilities, as, for example,
             where the violations were so persistent and widespread that




                                             12
Case: 20-10344     Document: 00515799000           Page: 13    Date Filed: 03/29/2021




                                    No. 20-10344


          they were the subject of prolonged public discussion or of a
          high degree of publicity.
   Pineda, 291 F.3d at 330. Jackson alleged that either Sheriffs Valdez or Brown
   served as policy maker for Dallas County “in relation to the policies, written
   and unwritten, regarding detainees held in the custody of the Dallas County
   Sheriff’s Department and confined in the Dallas County jail.” Appellees do
   not dispute the identity of the policymaker, but they argue that no knowledge
   of a policy can be imputed onto the sheriff. We disagree. The complaint
   plausibly pled that the sheriff had actual or constructive knowledge of a policy
   of strip searches and sex-based classifications of transgender detainees. In
   addition to the allegations regarding the frequency of these incidents and the
   officers’ statements made to Jackson, Jackson alleged that she filed a formal
   complaint after her first arrest; a local newspaper contacted the sheriff’s
   department about Jackson’s treatment; and the department informed the
   newspaper of a pending investigation and that the intake video was pulled.
   These pleaded facts support the reasonable inference that the policymaker
   should have known or been aware of such incidents occurring in the jail.
   Accordingly, the district court also erred in concluding that Jackson failed to
   plead that the county policymaker had actual or constructive knowledge of a
   policy of strip searches and sex-based classifications of transgender
   detainees.
          However, there is no district court ruling for us to review on whether
   a municipal policy requiring the treatment described in the complaint would
   violate the plaintiff’s constitutional rights; that is, the third element of a
   municipal liability claim. Thus, we remand for further proceedings so that
   the district court may fully address the constitutionality of strip searching
   transgender detainees for the sole purpose of determining their gender and
   classifying them based solely on their biological sex.




                                          13
Case: 20-10344     Document: 00515799000           Page: 14    Date Filed: 03/29/2021




                                    No. 20-10344


                         ii. Failure to Train or Supervise
          When a municipal entity enacts a facially valid policy but fails to train
   its employees to implement it in a constitutional manner, that failure
   constitutes “official policy” that can support municipal liability if it
   “amounts to deliberate indifference.” Littell v. Houston Indep. Sch. Dist., 894
   F.3d 616, 624 (5th Cir. 2018) (quoting City of Canton v. Harris, 489 U.S. 378,
   388 (1989)). “‘Deliberate indifference’ is a stringent standard of fault,
   requiring proof that a municipal actor disregarded a known or obvious
   consequence of his action.” Connick, 563 U.S. at 61 (quoting Bd. of Cty.
   Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 410 (1997)). Thus, when a
   municipality’s policymakers are on actual or constructive notice that a
   particular omission in their training program causes municipal employees to
   violate citizens’ constitutional rights, the municipality may be deemed
   deliberately indifferent if the policymakers choose to retain that program. Id.
          Deliberate indifference may be proven in one of two ways. Littell, 894
   F.3d at 624. First, “municipal employees will violate constitutional rights ‘so
   often’ that the factfinder can infer from the pattern of violations that ‘the
   need for further training must have been plainly obvious to the . . .
   policymakers.’” Id. (quoting Canton, 489 U.S. at 390 n.10) (alteration in
   original). This proof-by-pattern method is “ordinarily necessary.” Id.
   (quoting Brown, 520 U.S. at 409). Absent proof of pattern, deliberate
   indifference can still be inferred in a limited set of cases, where “evidence of
   a single violation of federal rights, accompanied by a showing that a
   municipality has failed to train its employees to handle recurring situations
   presenting an obvious potential for such a violation, [can] trigger municipal
   liability.” Brown, 520 U.S. at 409 (citing Canton, 489 U.S. at 390). This
   “single-incident” exception applies when “the risk of constitutional
   violations was or should have been an ‘obvious’ or ‘highly predictable




                                         14
Case: 20-10344     Document: 00515799000           Page: 15   Date Filed: 03/29/2021




                                    No. 20-10344


   consequence’ of the alleged training inadequacy.” Littell, 894 F.3d at 624
   (quoting Brown, 520 U.S. at 409).
          Jackson attempts to establish deliberate indifference under the
   “pattern” theory, so we do not address the “single-incident” exception. See
   Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 653 (5th Cir. 2004)
   (“Issues not raised or inadequately briefed on appeal are waived.”). Again,
   we conclude that Jackson sufficiently pleaded facts that Dallas County
   employees conducted strip searches and classified transgender detainees
   solely on the basis of biological sex as to give rise to a widespread pattern.
   Further, Jackson’s allegations that federal and county regulations prohibit
   searches of transgender detainees for the sole purpose of determining their
   genital status, yet employees conducted such searches regularly and called
   them county “policy,” support the inference that Dallas County failed to
   adequately train its employees on how to process and screen transgender
   detainees in their jail facilities. Accordingly, the district court erred in
   concluding that Jackson failed to plead that the county’s failure to train
   amounted to deliberate indifference.
          But again, because there is no district court ruling for us to review on
   whether the county’s failure to train its employees caused the violation of a
   constitutional right, we remand for further proceedings so that the district
   court may fully address the constitutionality of strip searching transgender
   detainees for the sole purpose of determining their gender and classifying
   them based solely on their biological sex.
                                  IV. Conclusion
          For the foregoing reasons, we AFFIRM the denial of the motion to
   recuse, REVERSE the dismissal of the municipal liability claims against
   Dallas County and Valdez and Brown in their official capacities, and
   REMAND for further proceedings consistent with this opinion.




                                          15